908 P.2d 705, 706 (1995). Thus, Bingham & Snow properly brings a writ
                 petition to challenge the district court's denial of its motion to adjudicate.
                             We consider two issues raised in the writ petition and answer:
                 (1) whether the district court had jurisdiction to consider Bingham &
                 Snow's motion to adjudicate and (2) whether Bingham & Snow's attorney's
                 lien was enforceable. We review these issues de novo.       Leventhal v. Black
                 & LoBello, 129 Nev., Adv. Op. 50, 305 P.3d 907, 910 (2013) (stating that
                 we review de novo the construction of the statute authorizing an attorney's
                 charging lien); Argentena Consol. Mining Co. v. Jolley Urga Wirth
                 Woodbury & Standish,       125 Nev. 527, 531, 216 P.3d 779, 782 (2009)
                 (stating that we review de novo the district court's jurisdiction to resolve
                 an attorney's lien dispute).
                 The district court had jurisdiction to consider Bingham & Snow's motion
                              Premier argues that the district court lacked jurisdiction to
                 consider Bingham & Snow's motion to adjudicate the attorney's lien.
                             After a final judgment is entered, "the district court retains
                 jurisdiction to consider collateral matters."     Emerson v. Eighth Judicial
                 Dist. Court, 127 Nev., Adv. Op. 61, 263 P.3d 224, 229 (2011). The
                 adjudication of an attorney's lien is a collateral matter over which the
                 district court has incidental jurisdiction because its enforceability arises
                 from the underlying litigation but does not directly concern the merits of
                 the case. See Argentena, 125 Nev. at 532-33, 216 P.3d at 783. Therefore,
                 the district court had jurisdiction to consider Bingham & Snow's motion to
                 adjudicate the attorney's lien.




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1447A    e
                The attorney's lien was unenforceable because it was not perfected
                            Bingham & Snow argues that it perfected its attorney's lien by
                serving a notice of the lien on an attorney who represented Premier and
                another party in the underlying litigation.
                            NRS 18.015 establishes the requirements for an attorney's
                charging lien. In relevant part, this statute provides that lain attorney
                perfects a lien. . . by serving notice in writing. . . upon the party against
                whom the client has a cause of action." NRS 18.015(3).
                            Notice provided to an attorney with regard to one client cannot
                be imputed to a different client and does not create a duty for the attorney
                to determine whether the notice is relevant to another client's interests.
                See In re Perle, 725 F.3d 1023, 1028 (9th Cir. 2013); Maldonado v.
                Ramirez, 757 F.2d 48, 51 (3d Cir. 1985); Bayne v. Jenkins, 593 S.W.2d 519,
                533 (Mo. 1980); Ross v. Mayflower Drug Stores, 12 A.2d 569, 571 (Pa.
                1940); Secord v. Chrysler Corp., 292 N.W.2d 365, 368 (Wis. Ct. App. 1980).
                            Premier was a party against whom Bingham & Snow's client
                had a cause of action in the underlying litigation. Therefore, Bingham &
                Snow had a duty to serve Premier with notice of the attorney's lien.
                            When serving the notice of its attorney's lien on the attorney
                who represented Premier and the other party, Bingham & Snow produced
                a certificate of service that identified that the notice was for the other
                party and did not indicate that it was for Premier. The record does not
                suggest that Bingham & Snow otherwise attempted to serve notice of the
                attorney's lien on Premier. Thus, by not serving Premier, Bingham &




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) E947A
                   Snow failed to perfect the attorney's lien. As a result, the district court
                   properly denied Bingham & Snow's motion to adjudicate.' Therefore, we
                               ORDER the petition DENIED.



                                                            ,44.A                 , C.J.
                                                      Hardesty



                                                      Parraguirre


                                                                                     J.
                                                      Douglas




                                                      Saitta




                        'In light of Bingham & Snow's failure to perfect the attorney's lien,
                   we decline to address the remaining issues raised by the petition and
                   answer, including whether service of a party's attorney would fulfill NRS
                   18.015(3)'s notice requirement and whether various parties in the
                   underlying litigation had standing to contest the attorney's lien.


SUPREME COURT
      OF
    NEVADA
                                                        4
(0) 1947A cetlin
                  cc: Hon. Rob Bare, District Judge
                       Bingham Snow & Caldwell
                       Lewis Roca Rothgerber LLP/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   5
(0) 1947A    S.